Citation Nr: 0713878	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected primary hyperaldosteronism.  

2.  Entitlement to an effective date prior to July 24, 1995 
for the grant of service connection for primary 
hyperaldosteronism.

3.  Entitlement to an effective date prior to March 20, 1997 
for an increased evaluation to 100 percent, a total schedular 
evaluation, for diabetes mellitus with diabetic and 
hypertensive retinopathy and glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years 
before he retired in July 1981.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, denied the veteran's 
claim of entitlement to service connection for a tumor on the 
adrenal gland, as not well-grounded, in March 1996.  The 
veteran timely disagreed, and a statement of the case (SOC) 
was issued in May 1996.  In June 1996, the veteran's 
substantive appeal, including a request for a Travel Board 
hearing, was received.  The RO thereafter granted service 
connection for hyperaldosteronism, and the veteran disagreed 
with the assigned initial 20 percent evaluation and disagreed 
with the effective date of July 24, 1995, assigned for the 
grant of service connection.  

In an April 1996 statement, the veteran disagreed with the 
evaluation assigned for diabetes in the March 1996 rating 
decision.  In November 2003, after additional rating 
decisions had been issued, the RO issued a statement of the 
case.  The veteran's timely substantive appeal was received 
in January 2004.  By a rating decision issued in December 
2004, the RO assigned an effective date of March 20, 1997, 
for the 100 percent (total) evaluation for diabetes.  

During the pendency of this appeal, jurisdiction of the 
veteran's claims files has been transferred to the Atlanta, 
Georgia RO.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted at the Atlanta, Georgia RO before the 
undersigned Veterans Law Judge in February 2007.  

At his February 2007 Travel Board hearing, the veteran raised 
a claim that there was clear and unmistakable error (CUE) in 
1981 and 1989 rating decisions which failed to grant service 
connection for hyperaldosteronism and which failed to grant 
an evaluation in excess of 20 percent (1981) or 40 percent 
(1989) for diabetes.  The claims of CUE are REFERRED to the 
RO for action as necessary.


FINDINGS OF FACT

1.  The evaluation for hyperaldosteronism includes 
consideration of the veteran's weakness, fatigue, and the 
requirement for continuous control with medication, although 
the veteran's weakness and fatigue have been attributed, at 
least at times, to other service-connected disabilities, and 
the medications used to control his hyperaldosteronism have 
been discontinued.

2.  Because the veteran has been awarded separate grants of 
service connection for certain disorders or symptoms which 
may be associated with hyperaldosteronism, with awards of 
service connection for hypertension status post coronary 
artery bypass grafting, diabetes, nephropathy requiring 
dialysis, and neuropathy, symptoms which might otherwise be 
considered to warrant an evaluation in excess of 20 percent 
for hyperaldosteronism are encompassed within evaluations for 
some of the veteran's numerous other service-connected 
disabilities.

3.  No claim for service connection for hyperaldosteronism 
was submitted prior to July 24, 1995.

4.  The veteran did not require hospitalization or emergency 
treatment for ketoacidosis (hyperglycemia) or for 
hypoglycemia prior to January 23, 1997, but the clinical 
records beginning that date reflect decreased effectiveness 
of treatment for control of the veteran's diabetes mellitus, 
even with intensive medical monitoring; clinical records 
beginning May 18, 1995, reflect increased frequency of 
required treatment and reflect that the veteran's blood 
glucose was not being controlled with twice daily injections 
of insulin.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for hyperaldosteronism are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.119, Diagnostic Codes 7914, 7915 (2006).

2.  No criterion for an effective date prior to July 24, 
1995, for the grant of service connection for 
hyperaldosteronism has been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.155, 
3.157, 3.159, 3.400 (2006).

3.  The criteria for an increased evaluation from 10 percent 
to 60 percent, effective from May 18, 1995, and for an award 
of a total schedular evaluation effective January 23, 1997, 
for diabetes mellitus, have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.155, 3.157, 3.159, 3.400, 4.119, Diagnostic Code 7913 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an initial 
evaluation in excess of 20 percent for hyperaldosteronism, 
and contends that he is entitled to an effective date prior 
to July 24, 1995, for the grant of service connection for 
that disability.  The veteran also contends that he is 
entitled to an effective date prior to the assigned effective 
date of March 20, 1997, for the grant of a total schedular 
(100 percent) disability evaluation for his diabetes.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

These notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 489 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the VCAA notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, 
supra; Pelegrini, supra.

In this case, the notice provided to the veteran when he 
submitted his July 1995 claim did not comply with the VCAA, 
which was not enacted until more than five (5) years after 
the veteran submitted that claim.  However, because the 
veteran's original claim for service connection for primary 
hyperaldosteronism has been granted, and an initial 
disability rating and effective date have been assigned, the 
statutory scheme for VCAA notice has served its purpose.  It 
is not prejudicial to the veteran for the Board to proceed to 
finally decide the downstream issues of the assigned initial 
evaluation and the effective date of the grant of service 
connection discussed in this decision.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Similarly, the notice provided prior to initial adjudication 
of the veteran's July 1995 claim for a higher evaluation for 
diabetes did not comply with the requirements of the VCAA.  
However, in particular, the Board notes that notice as to the 
law and regulations governing assignment of an effective date 
for an award of monetary compensation and notice as to law 
and regulations governing assignment of an evaluation for 
each of the service-connected disabilities at issue was 
addressed in the November 2004 statement of the case (SOC).  
Each issue was adjudicated again after the SOC was issued.  
As the claims were readjudicated after the veteran received a 
notice complying with the VCAA, the notice provided in 
November 2003 meets the requirements set forth in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran did not identify any 
additional evidence at his Travel Board hearing.  Given the 
numerous communications to the veteran over the pendency of 
this appeal, which, as noted, arises from a claim submitted 
in 1995, and given the extensive clinical records associated 
with the claims files (which exceed more than one foot of 
evidence), there is no prejudice to the veteran from the 
Board's determination that the claims may be decided at this 
time.  There is no indication in the record or in the 
veteran's contentions or testimony that Remand of any of the 
claims at issue could result in development of relevant 
evidence or improved understanding of notice of evidence 
required so that the veteran could identity or submit any 
additional relevant evidence or argument.

Moreover, the Court has also held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  To the extent that the veteran seeks an 
effective date in 1988 for the grant of service connection 
for hyperaldosteronism, the determination as to that portion 
of the claim is a matter of law, and the provisions of the 
VCAA are not applicable.  No reasonable possibility exists 
that any further assistance would aid him in substantiating 
the claim for an effective date for that disability in 1988, 
and, to this extent, VA has no further duty to notify him of 
the evidence needed to substantiate his claim.  

Law and regulations governing increased evaluations, 
including initial evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The veteran sought service connection for hyperaldosteronism 
in a July 1995 claim, and the veteran's claim for an 
increased evaluation at issue in this appeal arises from the 
initial disability evaluation assigned for hyperaldosteronism 
at the time of the grant of service connection.  A rating 
that is assigned with a grant of service connection must take 
into account all evidence of the nature and severity of the 
disability from the effective date of service connection.  
Thus, the rating might be a "staged" rating, that is, one 
comprised of successive ratings reflecting variations in the 
disability's severity since the date of service connection.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

1.  Claim for initial evaluation in excess of 20 percent for 
hyperaldosteronism

Initially, the Board notes that hyperaldosteronism, also 
called aldosteronism, is defined as a disorder caused by 
excessive secretion of aldosterone, the mineraldocorticoid 
hormone which regulates the balance of potassium and sodium 
in the renal tubules.  Stedman's Medical Dictionary 44 (27th 
ed. 2000).  Symptoms of excessive secretion of aldosterone 
include headaches, nocturia, polyuria, fatigue, hypertension, 
low levels of potassium, hypervolemia; the diagnosis may be 
associated with small benign adrenocortical adenomas.  Id.

By a letter dated in June 1996, R.A. Kanter, MD, stated that 
primary aldosteronism, which occurs when the adrenal glands 
produce an excessive amount of aldosterone, results in 
elevations of blood pressure and lowering of serum potassium 
levels.  Where the adrenal glands are diffusely involved, as 
was in the veteran's case, medication was the only treatment 
for the disorder, Dr. Kanter stated.  He noted that the 
veteran was taking Aldactone for such control.  Dr. Kanter 
noted that the veteran's hypertension and diabetes were 
consistent with the diagnosis of hyperaldosteronism.  

Several providers have noted, as Dr. Kanter did, that the 
veteran's hypertension and diabetes, which have resulted in 
kidney failure, a stroke, and the need for cardiac bypass 
grafting, are consistent with a diagnosis of 
hyperaldosteronism.  Other treating providers have, however, 
especially the VA providers since 2001, expressed doubts as 
to the diagnosis of hyperaldosteronism.  These providers have 
not attributed any current clinical findings or symptoms to 
the diagnosis of hyperaldosteronism.

Nevertheless, service connection for hyperaldosteronism has 
been granted, and that grant of service connection remains in 
effect.  The RO has assigned an initial 20 percent evaluation 
for hyperaldosteronism under 38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7917.  

The veteran contends that he is entitled to an evaluation in 
excess of 20 percent under DC 7917 because he has pain in his 
side, has hypertension, has developed kidney failure, and has 
had a stroke.  However, the veteran has been granted service 
connection for hypertension, status post cardiac bypass 
grafting, under 38 C.F.R. § 4.104, DCs 7017 and 7005, and a 
total (100 percent) schedular evaluation is in effect for 
hypertension since September 1995.  Governing regulations 
require that evaluation of the same disability under various 
diagnoses, and the evaluation of the same manifestations 
under different diagnoses, must be avoided.  38 C.F.R. 
§ 4.14.  Because the veteran's diagnosis and symptoms of 
hypertension are already evaluated as part of the total 
schedular evaluation in effect under DCs 7017 and 7005, 
evaluation of those symptoms again under DC 7917 is 
precluded.  38 C.F.R. § 4.14.  Thus, symptoms and findings 
related to hypertension cannot serve as a factual basis for 
an increased evaluation for hyperaldosteronism.  

The veteran has been granted service connection for diabetes, 
under 38 C.F.R. § 4.119, DC 7913.  That disability was 
evaluated as 40 percent disabling from June 13, 1988.  
However, a separate, compensable evaluation was granted for 
diabetic nephropathy requiring hemodialysis by a rating 
decision issued in September 2001, and, thereafter, the 
evaluation for diabetic and hypertensive retinopathy and 
glaucoma, under DC 7913, was changed to 10 percent, effective 
June 13, 1988, increased to a total (100 percent) schedular 
evaluation, effective from March 20, 1997.  By this decision, 
the Board increases the 10 percent evaluation under DC 7913 
to 60 percent, effective July 24, 1995, and to 100 percent, 
effective January 23, 1997.  Because the veteran's diagnosis 
and symptoms of diabetes are already evaluated under DC 7913, 
evaluation of those symptoms again under DC 7917 is 
precluded.  38 C.F.R. § 4.14.  Thus, symptoms and findings 
related to diabetes cannot serve as a factual basis for an 
increased evaluation for hyperaldosteronism.  

Similarly, the veteran has been granted service connection 
for nephropathy requiring dialysis, and a total schedular 
(100 percent) disability evaluation has been assigned for 
that disability under 38 C.F.R. § 4.115b, DC 7530, since 
December 1999, with a 40 percent evaluation dating from 1988.  
Evaluation a second time under DC 7917 of the symptoms and 
findings of nephropathy already evaluated under DC 7530 would 
result in pyramiding.  Thus, symptoms and findings related to 
nephropathy cannot serve as a factual basis for an increased 
evaluation for hyperaldosteronism.  

The veteran has been granted service connection for diabetic 
neuropathy, left upper extremity, status post residuals of 
left-sided brain stem stroke, under 38 C.F.R. § 4.124a, DC 
8516, effective in January 2004, and that disability is 
evaluated as 20 percent disabling.  The veteran first 
presented with left-sided facial weakness and other stroke 
symptoms in April 2003.  The medical evidence does not link 
the veteran's stroke to his hyperaldosteronism, although the 
veteran testified to his belief that the hyperaldosteronism 
caused the stroke.  In any event, the period of time during 
which the veteran's symptoms of a stroke were not evaluated 
under DC 8516 is too brief to serve as a factual basis for an 
initial evaluation in excess of 20 percent for 
hyperaldosteronism, since this initial period begins in 1995, 
nearly 8 years prior to the veteran's incurrence of a stroke.  
Since the symptoms and findings related to a stroke are 
evaluated under DC 8516, those symptoms and finding cannot 
serve as a factual basis for an increased initial evaluation 
for hyperaldosteronism.

The providers who performed the veteran's September 1995 
cardiac bypass grafting attributed the veteran's weakness and 
fatigue at that time to his cardiac disability.  However, 
since weakness and fatigue may have more than one cause, the 
Board agrees that the RO's determination that those symptoms 
may be related to hyperaldosteronism, and may serve as a 
factual basis for evaluating that disorder, is not precluded 
by law.  

The veteran was treated with Aldactone for several years, 
but, once he developed renal failure, that medication was 
discontinued.  Thus, the veteran is currently not under 
treatment with medication for hyperaldosteronism.  However, 
since the period of time included in this initial evaluation 
for aldosteronism includes the period from 1995 to 1999 
during which the veteran was receiving medication for control 
of hyperaldosteronism, that treatment has been considered in 
the assignment of the 20 percent initial evaluation. 

However, there is no medical evidence that there are other 
symptoms and findings attributable to hyperaldosteronism 
which are not compensated under any diagnostic code other 
than DC 7917.  In the absence of medical findings or symptoms 
attributable to hyperaldosteronism other than weakness, 
fatigue, and treatment with medication from 1995 to 1999, the 
evidence does not support assignment of an initial evaluation 
in excess of 20 percent for this disability.  The 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  

Law and regulations governing assignment of effective dates 
of awards

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an "original claim . . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an award of 
compensation based on an original claim will be "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (2005).

The effective date of an award of disability compensation to 
a veteran may be the day following the date of the veteran's 
discharge or release from service, provided that the 
application therefor is received within one year from such 
date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997) (holding that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase 
in disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies).

A claim or application means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Additionally, under 38 C.F.R. 
§ 3.155 (2005), an informal claim is defined as "[a]ny 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs."  In addressing the 
requirement for identifying the benefit sought, the Court has 
stated that such identification need not be specific.  See 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

2.  Claim for effective date prior to July 24, 1995, for 
service connection for hyperaldosteronism

The veteran is entitled to an effective date prior to July 
24, 1995, for the grant of service connection for 
hyperaldosteronism if he submitted a formal or informal claim 
prior to that date.  A June 1988 claim is of record.  That 
claim states, in full:

I would like to reopen my claim for re-
evaluation of my service-connected 
hypertension and diabetes condition.  I 
would also like to amend my claim to 
included (sic) service connection for my 
enlarged heart condition and secondary to 
my service-connected hypertension 
condition.  I am current receiving 
inpatient and outpatient treatment at the 
letterman army medical center . . . .

The Board finds that this statement does not, even liberally 
interpreted, raise a claim of entitlement to service 
connection for hyperaldosteronism.  There is no other 
correspondence or document following the June 1988 claim 
received prior to the July 1995 claim which the Board 
construes as raising a claim for service connection for 
hyperaldosteronism.  The transcript of an April 1995 personal 
hearing is of record, but the transcript focuses on a claim 
for waiver of overpayment, and does not address the veteran's 
health or medical disorders, and does not include any 
statement or argument which the Board interprets as a claim 
for service connection for hyperaldosteronism or any other 
disorder.  The Board finds no correspondence or other 
document which could serve as a formal or informal claim for 
hyperaldosteronism prior to July 24, 1995.  

In a March 2006 letter to a member of the United States 
Senate, the veteran argues that the grant of service 
connection for hyperaldosteronism should be effective in 
1988, when he first "contracted" that disorder, rather than 
in 1995.  The veteran states, in that letter:"

It is my understanding that the VA has 
contested that my request of June 13, 
1988 was for an increased in evaluation 
of diabetes only, however, letters from 
my physician dated September 21, 2001 and 
March 12, 2002, stated that after review 
of my records from 1972 through 1981, I 
was diagnosis (sic) with 
hyperaldosteronism and with insulin 
dependent diabetes in 1980.  (Emphasis in 
original.)

As set forth above, the June 1988 claim does not appear to 
raise a claim for hyperaldosteronism.  The veteran's 
contention that he should be granted service connection for 
that disorder based on the date of diagnosis of the disorder 
rather than the date of the veteran's claim for service 
connection for that disorder is subject to the statute 
governing the effective date of a grant of service 
connection.  That statute, 38 U.S.C.A. § 5110, only 
authorizes VA to grant service connection, and assign an 
effective date for such award of service connection, "no 
earlier than the date of receipt of application" for the 
grant of service connection.  The veteran sought service 
connection for hyperaldosteronism in July 1995, but not 
before that date.  Therefore, the governing statute does not 
authorize an effective date for the award of service 
connection prior to July 24, 1995, regardless of the date on 
which the disorder was medically diagnosed.

The veteran is entitled to an effective date prior to July 
24, 1995, if there is an unadjudicated claim for 
hyperaldosteronism in the period following the rating 
decision addressing the 1988 claim and prior to the July 24, 
1995 claim.  However, there is no correspondence, report of 
contact, or any other document in the file before the Board 
which evidences or references hyperaldosteronism during that 
time period.  

The veteran is entitled to an award of service connection 
prior to July 24, 1995, if he establishes that the assignment 
of that date was based on clear and unmistakable error (CUE) 
in the July 1995 decision.  As noted in the Introduction, the 
veteran had not raised a claim for an earlier effective date 
based on CUE prior to his Travel Board hearing, and that 
claim is referred to the RO in the Introduction to this 
decision.  

The preponderance of the evidence is against a finding that 
any criterion has been met which would warrant a grant of 
service connection for hyperaldosteronism prior to July 24, 
1995.  As the preponderance of the evidence is against the 
claim, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant an earlier 
effective date.  The claim must be denied.  

3.  Claim for an earlier effective date for an increased 
evaluation for diabetes

Historically, proximate to his retirement from service in 
1981, the veteran sought service connection for diabetes, and 
service connection for that disorder was granted, effective 
the day following the veteran's service discharge.  An 
initial 20 percent evaluation was assigned under DC 7913; 
that evaluation under DC 7913 was later increased to 40 
percent in 1988.  The veteran sought an increased evaluation 
for diabetes in excess of 40 percent in July 1995.  The 
rating decision issued in March 1996 denied the claim, 
continuing the 40 percent evaluation.  The veteran disagreed 
with and appealed that decision, continuing the claim for an 
increased evaluation for diabetes.  

However, in a September 2001 rating decision, the RO granted 
service connection for diabetic nephropathy requiring 
hemodialysis, and assigned a total schedular evaluation for 
that disability under DC 7530.  The veteran's evaluation for 
diabetes under DC 7913 was recharacterized as diabetes 
mellitus with diabetic and hypertensive retinopathy and 
glaucoma, and a 10 percent evaluation, effective from June 
13, 1988, with a total schedular (100 percent) evaluation was 
assigned from March 20, 1997.   The Board interprets the 
appeal for an increased evaluation to 100 percent prior to 
March 20, 1997 as including a claim for an increased 
evaluation in excess of 10 percent prior to March 20, 1997.  

Clinical records beginning May 18, 1995, reflect that the 
veteran recognized that this regimen was not controlling his 
blood glucose; beginning on that date, he began seeking quire 
frequent medical care meeting the criterion for twice a month 
visits to a diabetic provider.  

In September 1995, VA examination disclosed that the veteran 
was to be seen in October 1995 for an evaluation to determine 
whether retinopathy was present.  The veteran required 
insulin twice daily, and his blood glucose, which he checked 
twice daily, ranged from 110 in the morning to 160 to 200 in 
the evening on that regimen.  The other assigned diagnoses 
were hyperaldosteronism, a back disorder, hypertension, and 
coronary artery disease.  

An October 1995 VA examination of the veteran's eye disclose 
early background diabetic retinopathy and probable glaucoma.  
The 1995 clinical records establish that the veteran was not 
hospitalized three times in 1995, and did not have any 
episodes of ketoacidosis or hypoglycemia requiring medical 
care in that year.  Those records also disclose not reference 
to any such episodes during the year prior to July 1995.  

Outpatient clinical records dated from January 1995 to 
September 1995 reflect that the veteran sought reevaluation 
and education regarding diabetic diet in January 1995, and 
that he had routine evaluation of his diabetes approximately 
every other month until June 1995, when he complained of 
chest pain and began seeking frequent treatment for his 
cardiac disability.  However, these records are unfavorable 
to a claim for an increased evaluation for diabetes, because 
the records show that the veteran was not seeking treatment 
at a frequency which would meet the criteria for a 60 percent 
evaluation or a total evaluation prior to his cardiac surgery 
in September 1995.  

Extensive clinical records dated in September 1995 disclosed 
that the veteran presented with a four-month history of 
increasing angina, principally at work and with stress.  
After evaluation, including angiography, the veteran 
underwent cardiac artery bypass grafting in September 1995.  
In October 1996, the veteran was admitted to Walter Reed Army 
Medical Hospital.  The discharge summary reflects that the 
veteran was admitted primarily for evaluation of the 
diagnosis of hyperaldosteronism noted worsening of his 
hypertension and his diabetes in September 1995.  No 
significant changes to the veteran's regimen for control of 
his diabetes was initiated during that hospitalization or 
subsequently.

In October 1996, the veteran was hospitalized at Walter Reed 
Army Medical Center.  During hospitalization, blood glucose 
in the range of 200 to 225 was noted, despite ongoing 
treatment with insulin and regulation of diet.  After his 
hospital discharge, the veteran continued with frequent 
monitoring.  An increased in blood pressure was noted in 
early January 1997, but no increased concern about the 
veteran's diabetes was noted.  However, at the treatment 
visit on January 23, 1997, the provider expressed concern 
about the veteran's hypoglycemia as well as hyperglycemia, 
and noted increased difficulty controlling the veteran's 
blood sugar, as well as loss of strength and continuing 
fatigue.  

Analysis

To succeed in his claim for a total (100 percent) evaluation 
for diabetes prior to Marcy 20, 1997, the veteran must 
establish both that he had submitted a claim for the 
increased evaluation and that he met the criteria for the 
increased evaluation prior to that date.  The record 
establishes that the veteran submitted a claim for an 
evaluation in excess of 40 percent for diabetes in July 1995, 
so an effective date for the increased evaluation could be 
established in July 1995, or at a date during the year prior 
to July 1995, if the veteran's disability due to diabetes in 
creased in severity during the year before the veteran 
submitted the claim.  38 C.F.R. § 3.400(b)(2)(i), (o)(2).  

As noted above, after the veteran submitted his July 1995 
claim for an increased evaluation for diabetes mellitus, and 
after he appealed the denial of an evaluation in excess of 40 
percent, the 40 percent evaluation for diabetes mellitus 
under 38 C.F.R. § 4.119, Diagnostic Code 7913 was actually 
decreased to l0 percent ready in effect.  The next higher 
evaluation, a 60 percent rating, applies if the disorder 
requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.   

A 100 percent disability rating is warranted where the 
disorder requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

The medical evidence is consistent with the veteran's 
statements that, in 1995, when he submitted the claim for an 
increased evaluation for diabetes, he took 35 unites of NPH 
insulin each morning and 12 to 16 units each evening, as well 
as an additional 15 units of regular insulin in the morning 
and 10 units of regular insulin in the evening.  The evidence 
also reflects that the veteran required restricted diet.  The 
medical evidence also reflects that the veteran's activities 
of employment had to be regulated.  In fact, the veteran 
ceased working as a result of his service-connected medical 
disabilities.  

The medical evidence establishes that the medical disorder 
underlying the veteran's increased need for more frequent 
medical care, and his inability to continue his employment, 
was the veteran's cardiac disability.  Nevertheless, the 
medical evidence shows that the veteran met a sufficient 
number of the criteria as to warrant a 60 percent evaluation 
for diabetes, effective May 18, 1995.

However, the evidence shows that the veteran did not consult 
a diabetes provider or seek evaluation of his diabetes from 
February 1995 until May 18, 1995, and did not meet the 
criterion for frequency of medical care in 1994.  This 
evidence establishes that the veteran did not meet the 
criteria for a 60 percent evaluation prior to May 18, 1995.  
In the absence of evidence of hypoglycemic reactions or 
ketoacidosis requiring hospitalization, the evidence 
establishes that the veteran did not meet the criteria for a 
60 percent evaluation prior to May 18, 1995.

The evidence establishes that the providers who treated the 
veteran during his 1995 and 1996 hospitalizations did not 
alter the veteran's regimen for care of his diabetes or 
describe concerns not encompassed within the criteria for a 
60 percent evaluation.  In particular, the veteran did not 
require hospitalization for hypoglycemia or ketoacidosis in 
1995 or 1996.  The veteran did not require hospitalization 
for hypoglycemia or ketoacidosis in January 1997, but the 
provider did express concerns about the frequency of 
hypoglycemia, even though the severity was not such as to 
require emergency care or hospitalization.  Resolving 
reasonable doubt in the veteran's favor, this evidence meets 
the criteria for a 100 percent evaluation.  

The veteran, at his February 2007 Travel Board hearing, 
contended that he met the criteria for an evaluation for his 
diabetes in excess of the assigned evaluation  in excess of 
the disability evaluation assigned for diabetes beginning 
with the initial evaluation in 1981.  However, rating 
decisions issued in 1981 and 1989 addressed the evaluation to 
be assigned for the veteran's diabetes.  The veteran did not 
disagree with or appeal those evaluations, and those 
evaluations are final.  38 U.S.C.A. §  7105.  As to the 
period of time covered by these final rating decisions, the 
law governing disability evaluations allows the veteran to 
now obtain a higher evaluation only if he establishes that 
there was clear and unmistakable error (CUE) in a prior final 
decision.  Although the veteran did not raise that claim 
before the RO, he did discuss such a claim at his Travel 
Board hearing, and that claim is REFERRED to the RO in the 
Introduction to this decision.

The preponderance of the evidence is against a finding that 
the criteria for an increased evaluation to 60 percent were 
met prior to May 18, 1995, or that the criteria for the 
increased evaluation to 100 percent were met prior to January 
23, 1997.  The claim for an earlier effective date for an 
increased evaluation is met to this extent only.  


ORDER

The appeal for an initial evaluation in excess of 20 percent 
for service-connected primary aldosteronism is denied.  

The appeal for an effective date prior to July 24, 1995 for 
the grant of service connection for primary 
hyperaldosteronism is denied.

An earlier effective date of May 18, 1995, is granted for the 
increased evaluation to 60 percent, and an earlier effective 
date to January 23, 1997 for the grant of a total schedular 
(100 percent) evaluation for diabetes mellitus with diabetic 
and hypertensive retinopathy and glaucoma is granted; the 
appeal is granted to this extent only.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


